Exhibit 10.1

 

2017 STOCK PURCHASE AND OPTION PLAN

FOR KEY EMPLOYEES OF

AMPHENOL AND SUBSIDIARIES

 

STOCK OPTION AGREEMENT

 

 

ELECTRONIC ACCEPTANCE OF STOCK OPTION:

 

By clicking on the “ACCEPT” box on the “Employee Stock Option Plan” window, you
agree to be bound by the terms and conditions of this Stock Option Agreement
(the “Agreement”) and the 2017 Stock Purchase and Option Plan for Key Employees
of Amphenol and Subsidiaries (as amended from time to time, the “Plan”).  You
acknowledge that you have reviewed the provisions of this Agreement and the
Plan, have had the opportunity to obtain advice of counsel prior to accepting
the grant of options pursuant to this Agreement and fully understand all
provisions of the Plan and this Agreement.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator (as defined in the Plan) upon any questions arising under this
Agreement or the Plan.

 

 

Amphenol Corporation (the “Company”) has granted to you (the “Participant”) a
non-qualified stock option (the “Option”) to purchase the number of Shares set
forth on the “Employee Stock Option Plan” portion of the “Overview” tab
applicable to the Option on the Morgan Stanley online site (the “Award
Summary”). The Option is subject to the terms and conditions of this Agreement
and the Plan, which is incorporated into this Agreement by reference.

 

ARTICLE I.

GENERAL

 

1.1          Defined Terms. Capitalized terms not specifically defined in this
Agreement have the meanings specified in the Plan.

 

1.2          Grant of Option.  The Company has granted to Participant the Option
effective as of the award date set forth in the Award Summary.

 

1.3          Exercise Price. The exercise price per Share subject to the Option
is set forth in the Award Summary.

 

1.4          Incorporation of Terms of Plan.  The Option is subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan will control.

 

ARTICLE II.
VESTING AND PERIOD OF EXERCISABILITY

 

2.1          Vesting; Commencement of Exercisability.

 

(a)           Subject to Section 2.1(b) and Section 2.1(c), the Option will vest
and become exercisable as to 20% of the Shares subject to the Option on each of
the first five anniversaries of the “Grant Date” (the “Grant Date”) set forth in
the Award Summary (the “Vesting Schedule”), except that

 

--------------------------------------------------------------------------------


 

any fraction of a Share as to which the Option would be vested or exercisable
will be accumulated and will vest and become exercisable only when a whole Share
has accumulated.

 

(b)           Subject to Section 2.1(c), any unvested portion of the Option will
vest in full immediately prior to a Change in Control.

 

(c)           Notwithstanding anything in the Plan or this Agreement to the
contrary, unless the Administrator (or its designee) otherwise determines and
except as otherwise provided in this Section 2.1(c), the Option will immediately
expire and be forfeited as to any portion that is not vested and exercisable as
of Participant’s Termination of Service for any reason; provided, that, in the
event of Participant’s Termination of Service due to Retirement, the
Administrator (or its designee), in its discretion, shall have the authority to
determine whether any portion of the Option that is not vested and exercisable
as of the date of Retirement shall continue to vest and become exercisable as
though Participant had not had a Termination of Service; provided, further,
that, in the event of Participant’s Termination of Service by reason of
Participant’s death or Disability (following a minimum of three (3) years of
service with the Company and/or a Subsidiary), any unvested portion of the
Option will vest in full at the time of such Termination of Service; and
provided that following a Termination of Service for any other reason the
Administrator (or its designee) may in its discretion provide that an Option or
portion thereof will become immediately vested and fully or partially
exercisable or shall continue to vest and become exercisable.  For the avoidance
of doubt, no unvested portion of the Option shall vest upon Participant’s
Termination of Service by reason of Participant’s death or Disability if
Participant has not completed at least three (3) years of service with the
Company and/or a Subsidiary as of the date of such Termination of Service. As
used in this Agreement, “Retirement” means Participant’s voluntary Termination
of Service (i) at age 65 or older following a minimum of five (5) years of
service with the Company and/or a Subsidiary or (ii) at age 55 or older
following a minimum of ten (10) years of service with the Company and/or a
Subsidiary.

 

2.2          Duration of Exercisability.  The Vesting Schedule is cumulative. 
Any portion of the Option which vests and becomes exercisable will remain vested
and exercisable until the Option expires.  The Option will be forfeited
immediately upon its expiration.

 

2.3          Expiration of Option.  The Option may not be exercised to any
extent by anyone after, and will expire on, the first of the following to occur:

 

(a)           The final expiration date in the Award Summary;

 

(b)           Except as the Administrator (or its designee) may otherwise
approve, the expiration of three (3) months from the date of Participant’s
Termination of Service, unless Participant’s Termination of Service is for Cause
or by reason of Participant’s death, Disability or Retirement;

 

(c)           Except as the Administrator (or its designee) may otherwise
approve, the expiration of three (3) years from the date of Participant’s
Termination of Service by reason of Participant’s death or Disability;

 

(d)           Except as the Administrator (or its designee) may otherwise
approve, if Participant’s Termination of Service is by reason of Participant’s
Retirement, then the later of (i) 18 months from the date of Participant’s
Termination of Service and (ii) eight (8) years from the Grant Date; and

 

(e)           Except as the Administrator (or its designee) may otherwise
approve, Participant’s Termination of Service for Cause.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III.

EXERCISE OF OPTION

 

3.1          Person Eligible to Exercise.  During Participant’s lifetime, only
Participant may exercise the Option.  After Participant’s death, any exercisable
portion of the Option may, prior to the time the Option expires, be exercised by
Participant’s Designated Beneficiary as provided in the Plan.

 

3.2          Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised, in whole or in
part, according to the procedures in the Plan at any time prior to the time the
Option or portion thereof expires, except that the Option may only be exercised
for whole Shares.

 

3.3          Tax Withholding.

 

(a)           The Company has the right and option, but not the obligation, to
treat Participant’s failure to provide timely payment in accordance with the
Plan of any withholding tax arising in connection with the Option as
Participant’s election to satisfy all or any portion of the withholding tax by
requesting the Company retain Shares otherwise issuable under the Option.

 

(b)           Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option.  Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option or the subsequent sale of Shares.  The Company and the Subsidiaries
do not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s tax liability.

 

3.4          Exercise by Section 16 Persons/Insiders. If Participant is subject
to Section 16 of the Exchange Act or otherwise designated as an “insider” under
the Company’s Policy Statements governing Insider Trading, Participant shall
provide prior written notice to and consult with the General Counsel of the
Company prior to exercise of the Option.

 

ARTICLE IV.

RESTRICTIVE COVENANTS

 

4.1          Covenant Not to Compete.

 

(a)           In consideration of the Option granted under this Agreement,
Participant agrees that for so long as Participant remains a Service Provider
and for a period of one year thereafter (the “Noncompete Period”), Participant
shall, subject to Section 4.1(b), provide a “Noncompete Undertaking”, such that
Participant shall not, in any geographic region in the world in which
Participant acts or has acted for the Company or any of its divisions or
Subsidiaries, directly or indirectly engage in the development, production, sale
or distribution of any product produced, sold, distributed or which is in
development (i) by the Company or a Subsidiary which employed Participant during
the twelve (12) month period immediately preceding Participant’s Termination of
Service or (ii) by the Company or its Subsidiaries about which Participant
received any Confidential Information (as defined below).

 

(b)           In the event of Participant’s Termination of Service by the
Company without Cause or by Participant for Good Reason, or if required by
Applicable Laws to give full force and effect to the Noncompete Undertaking, the
Company may elect to enforce the Noncompete Undertaking, in which case the
Company shall continue to pay Participant 50% of Participant’s base salary (as
in effect as

 

3

--------------------------------------------------------------------------------


 

of the date of Participant’s Termination of Service) from the date of
Participant’s Termination of Service until the expiration of the Noncompete
Period. In the event Participant’s Termination of Service is by the Company with
Cause or by Participant without Good Reason, except as required by Applicable
Laws, the Company shall not be required to pay Participant any additional
consideration for the Noncompete Undertaking.

 

(c)           In the event of Participant’s Termination of Service (i) by the
Company with Cause or by Participant without Good Reason or (ii) by the Company
without Cause or by Participant with Good Reason and the Company has exercised
its option under Section 4.1(b) to enforce the Noncompete Undertaking, then, at
the Company’s option, the Noncompete Period may be extended for an additional
one year period if (x) within nine months of Participant’s Termination of
Service, the Company provides Participant notice of such extension and
(y) beginning on the first anniversary of such Termination of Service, the
Company continues to pay Participant, during such extended Noncompete Period, an
amount equal to 50% of Participant’s base salary (as in effect as of the date of
Participant’s Termination of Service).

 

(d)           The amounts referred to in Section 4.1(b) and Section 4.1(c), if
any, shall be paid, commencing upon Participant’s Termination of Service, in
installments in accordance with the Company’s customary payroll practices;
provided, that, any amount that constitutes “nonqualified deferred compensation”
within the meaning of Section 409A shall be payable only if Participant has
experienced a “separation from service” with the Company within the meaning of
Section 409A (a “Separation from Service”) and, if Participant is deemed by the
Company at the time of Participant’s Separation from Service to be a “specified
employee” for purposes of Section 409A, no payments shall be made before the six
month anniversary of Participant’s Separation from Service, at which time all
payments that would otherwise have been made during such six month period shall
be paid to Participant in a lump sum. Notwithstanding the foregoing, any payment
made on the six month anniversary of Participant’s Separation from Service
pursuant to the foregoing shall be deemed consideration for the enforcement of
the Noncompete Undertaking during such six month period without regard to such
delay in payment. Participant’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A.  Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to
Section 409A.

 

(e)           During the Noncompete Period and any extended Noncompete Period,
Participant may work in any employment approved by the Chief Executive Officer
of the Company, which approval shall not be unreasonably withheld. Such approved
employment shall not serve to reduce any payments that Participant may be
receiving pursuant to this Section 4.1.

 

(f)            As used in this Agreement, “Good Reason” means (i) a material
reduction in Participant’s base salary (other than a broad based salary
reduction program affecting members of senior management generally), (ii) a
substantial reduction in Participant’s duties and responsibilities other than as
approved by the Chief Executive Officer of the Company, (iii) the elimination or
material reduction of Participant’s eligibility to participate in the Company’s
benefit programs that is inconsistent with the eligibility of similarly situated
employees of the Company, or (iv) an involuntary transfer of Participant’s
primary workplace by more than fifty (50) miles from the workplace as of the
date of this Agreement.

 

(g)           For purposes of this Article IV, the phrase “directly or
indirectly engage in” shall include any direct or indirect ownership or profit
participation interest in such enterprise, whether as an owner, stockholder,
partner, joint venturer or otherwise, and shall include any direct or indirect

 

4

--------------------------------------------------------------------------------


 

participation in such enterprise as an employee, consultant, independent
contractor, licensor of technology or otherwise (provided that such phrase shall
not include ownership of less than a 5% interest in a publicly traded company).

 

(h)           Notwithstanding anything to the contrary in this Agreement, this
Section 4.1 shall not apply to Participant if Participant’s primary work
location as of the date of Participant’s Termination of Service was in the State
of California.

 

4.2          Covenant Not to Solicit.   In consideration of the Option granted
under this Agreement, Participant agrees that for a period of twenty-four
(24) months following Participant’s Termination of Service for any reason,
Participant shall not, directly or indirectly, (i) divert or attempt to divert
nor assist others in diverting any business of the Company by soliciting,
contacting or communicating with any customer or supplier of the Company with
whom Participant had direct or indirect contact during the twelve (12) month
period immediately preceding Participant’s Termination of Service
(notwithstanding anything to the contrary in this Agreement, this
Section 4.2(i) shall not apply to Participant if Participant’s primary work
location as of the date of Participant’s Termination of Service was in the State
of California) and (ii) solicit, induce, attempt to induce or assist others in
attempting to induce any employee of the Company with whom Participant has
worked or had material contact with, during the twelve (12) month period
immediately preceding Participant’s Termination of Service, to leave the
employment of the Company or a Subsidiary or to accept employment or affiliation
with any other company or firm of which Participant becomes an employee, owner,
partner or consultant.

 

4.3          Confidentiality. Participant will not disclose or use at any time
any Confidential Information of which Participant is or becomes aware, whether
or not such information is developed by Participant, except to the extent that
such disclosure or use is directly related to and required by Participant’s
performance of duties for the Company or as required by Applicable Laws. As used
in this Agreement, “Confidential Information” means information that is not
generally known to the public and that is used or developed by the Company or
its Subsidiaries or that is obtained by the Company or its Subsidiaries from its
customers, suppliers and/or consultants in connection with its business,
including but not limited to (i) products or services, (ii) fees, costs and
pricing structures, (iii) designs, (iv) computer software, including operating
systems, applications and program listings, (v) flow charts, manuals and
documentation, (vi) data bases, (vii) accounting and business methods,
(viii) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice,
(ix) customers, vendors and clients and customer, vendors or client lists,
(x) personnel information, (xi) other copyrightable works, (xii) all technology
and trade secrets, and (xiii) all similar and related information in whatever
form. Confidential Information will not include any information that has been
published in a form generally available to the public prior to the date
Participant proposes to disclose or use such information. Participant
acknowledges and agrees that all copyrights, works, inventions, innovations,
improvements, developments, patents, trademarks and all similar or related
information which relate to the actual or anticipated business of the Company
and its Subsidiaries (including its predecessors) and conceived, developed or
made by Participant while employed by the Company or its Subsidiaries belong to
the Company. Participant will perform all actions reasonably requested by the
Company (whether during or after employment with the Company or during the
Noncompete Period) to establish and confirm such ownership at the Company’s
expense (including without limitation assignments, consents, powers of attorney
and other instruments). If Participant is bound by any other agreement with the
Company regarding the use or disclosure of Confidential Information, the
provisions of this Agreement shall be read in such a way as to further restrict
and not to permit any more extensive use or disclosure of confidential
information.

 

4.4          Remedies. Notwithstanding anything in this Article IV, if at any
time a court holds that the restrictions stated in this Article IV are
unreasonable or otherwise unenforceable under circumstances

 

5

--------------------------------------------------------------------------------


 

then existing, the parties agree that the maximum period, scope or geographic
area determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area. Because Participant’s services
are unique and because Participant has had access to Confidential Information,
the parties agree that money damages will be an inadequate remedy for any breach
of this Agreement. In the event a breach or threatened breach of this Agreement,
the Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce, or
prevent any violations of, the provisions hereof (without the posting of a bond
or other security).

 

4.5          Acknowledgement. Participant acknowledges and agrees that the
restrictive covenants set forth in this Article IV are in addition to any other
non-competition, non-solicitation, confidentiality or other restrictive
covenants set forth in any other agreement, arrangement, plan, program or policy
to which Participant may be bound with respect to the Company or its
Subsidiaries.

 

ARTICLE V.

OTHER PROVISIONS

 

5.1          Adjustments.  Participant acknowledges that the Option is subject
to adjustment, modification and termination in certain events as provided in
this Agreement and the Plan.

 

5.2          Notices.  Any notice to be given under the terms of this Agreement
to the Company must be in writing and addressed to the Company in care of the
Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number.  Any notice to be given under
the terms of this Agreement to Participant must be in writing and addressed to
Participant (or, if Participant is then deceased, to the person entitled to
exercise the Option) at Participant’s last known mailing address or email
address in the Company’s personnel files.  By a notice given pursuant to this
Section, either party may designate a different address for notices to be given
to that party.  Any notice will be deemed duly given when actually received,
when sent by email, when sent by certified mail (return receipt requested) and
deposited with postage prepaid in a post office or branch post office regularly
maintained by the United States Postal Service or when delivered by a nationally
recognized express shipping company.

 

5.3          Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

5.4          Conformity to Securities Laws.  Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
Applicable Laws and, to the extent Applicable Laws permit, will be deemed
amended as necessary to conform to Applicable Laws.

 

5.5          Transferability. Notwithstanding any restrictions on transfer in
the Plan to the contrary, the vested portion of the Option may be transferred in
compliance with federal U.S. securities laws and, to the extent applicable,
other Applicable Laws, to a trust or custodianship, the beneficiaries of which
may include only the Participant, Participant’s spouse or Participant’s child or
grandchild, provided that such transfer is made expressly subject to the Plan
and this Agreement, including any provisions regarding tax withholding
requirements. Immediately prior to any transfer of the Option to a trust,
Participant shall provide the Company with a copy of the instruments creating
the trust and with the identity of the beneficiaries of the trust. Participant
shall notify the Company immediately prior to any change in the identity of any
beneficiary of the trust.

 

5.6          Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement will
inure to the benefit of the successors

 

6

--------------------------------------------------------------------------------


 

and assigns of the Company.  Subject to the restrictions on transfer set forth
in the Plan, this Agreement will be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.

 

5.7          Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, this Agreement and the Option will be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. 
To the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

 

5.8          Entire Agreement.  Except as otherwise provided in this Agreement,
the Plan, the Award Summary and this Agreement constitute the entire agreement
of the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 

5.9          Agreement Severable.  In the event that any provision of this
Agreement is held illegal or invalid, the provision will be severable from, and
the illegality or invalidity of the provision will not be construed to have any
effect on, the remaining provisions of this Agreement.

 

5.10        Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and may not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  Participant will have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Option, and
rights no greater than the right to receive the Shares as a general unsecured
creditor with respect to the Option, as and when exercised pursuant to the terms
hereof.

 

5.11        Not a Contract of Employment.  Nothing in the Plan or this Agreement
confers upon Participant any right to continue in the employ or service of the
Company or any Subsidiary or interferes with or restricts in any way the rights
of the Company and its Subsidiaries, which rights are hereby expressly reserved,
to discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Subsidiary and
Participant.

 

5.12        Jurisdiction/Governing Law. Any suit, action or proceeding against
Participant with respect to this Agreement, or any judgment entered by any court
in respect thereof, may be brought in any court of competent jurisdiction in the
State of Connecticut (or if the Company moves its corporate headquarters to
another state, in that state), and Participant hereby submits to the
non-exclusive jurisdiction of such courts for the purpose of any such suit,
action, proceeding or judgment. Participant irrevocably waives any objections
which Participant may now or hereafter have to the laying of the venue of any
suit, action or proceeding arising out of or relating to this Agreement brought
in any court of competent jurisdiction in the State of Connecticut (or if the
Company moves its corporate headquarters to another state, in that state), and
further irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in any inconvenient forum. No suit,
action or proceeding against the Company with respect to this Agreement may be
brought in any court, domestic or foreign, or before any similar domestic or
foreign authority other than in a court of competent jurisdiction in the State
of Connecticut (or if the Company moves its corporate headquarters to another
state, in that state), and Participant irrevocably waives any right which
Participant may otherwise have had to bring such an action in any other court,
domestic or foreign, or before any similar domestic or foreign authority. The
Company hereby submits to the jurisdiction of such courts for the purpose of any
such suit, action or

 

7

--------------------------------------------------------------------------------


 

proceeding. Participant irrevocably and unconditionally waives trial by jury in
any legal action or proceeding in relation to this Agreement and for any
counterclaim therein.  This Agreement will be governed by and interpreted in
accordance with the laws of the State of Delaware, disregarding any state’s
choice-of-law principles requiring the application of a jurisdiction’s laws
other than the State of Delaware

 

5.13        Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

* * * * *

 

8

--------------------------------------------------------------------------------